U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarrepas Street
White Plains, New York 10601

November 26, 2019

BY EMAIL

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York

300 Quarropas Street

White Plains, New York 10601

Re: United States v. William Hardee, a/k/a “Migo,”
19 Mag. 10756

Dear Judge McCarthy,
The Government respectfully requests that the currently sealed complaint in the above
referenced case be unsealed in advance of the defendant’s presentment.
Very truly yours,

GEOFFREY S. BERMAN
United States Attorney

 

 

Benjamin A. Gianforti
Assistant United States Attorney
(914) 993-1919

APPLICATION GRANTED

ON\benbc te Co pe fhe jf frtof

Hon. Judith G. McCarthy, -

 

 
